DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The report on patentability of the IPEA or ISA has been considered by the examiner. 

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or PTO-1449, they have not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 9-15, 18-19, 22-24, 26, and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention embraces a genus of agents to treat or prevent liver steatosis in a subject in need thereof.  The agent is an inhibitor of miR-22, wherein the expression and/or activity of miR-22 is reduced in the subject.  The agent embraces small molecules, antibodies, peptides, polypeptides, proteins, polynucleotides, antisense oligonucleotides, aptamers, siRNA, and antagomirs.  
The applicant provides written support for an oligonucleotide that is complementary to miR-22 to reduce level of miR-22 in a subject.  However, the as-filed specification does not provide written support for a genus of agents because other than the oligonucleotide and generic contemplation of other species embraced by the gene, the specification does not disclose any essential structure for any other agent having the desired biological activity (reduce activity and/or expression to treat or prevent liver steatosis).  The generic contemplation of any species embraced by the genus does not provide written description because the definition by function does not suffice to define the genus because it is only an indication of what the inhibitor does rather than what it is.  A search of the prior art does not disclose that a genus of miR-22 inhibitors are well known to a person of skill in the art.  A person of skill in the art would possess the knowledge that one microRNA can target hundreds of different genes (see paragraph 221 on page 43 of the as-filed specification and US 20190127736) depending on the several variables, including cell type, age of the cell, etc.  With respect to claims 33 and 34, the method embraces either reducing or increasing several genes or proteins.  ‘736 teaches that several of the proteins (KDM3A, PPARα, UCP1) in these claims are increased and not decreased when miR-22 antagomir is administered to a subject (see claims 36-42 of ‘736).  ‘736 teaches a different result when using a miR-22 inhibitor, then the teaching in the specification.  The skilled artisan cannot reasonably determine that one subspecies (miR-22 antagomir) represents the claimed genus.
The genus of agents embrace compounds that indirectly or directly reduce miR-22 expression and/or activity.  The genus reads on a very large number of compounds with a different structure and/or function.  Neither the specification nor the prior art of record disclose any miR-22 inhibitor that prevents liver steatosis in a subject in need thereof.  An oligonucleotide comprising a nucleic acid sequence that is complementary to miR-22 (antagomir) does not represent the genus of inhibitors because each inhibitor has a different function and/or structure.  A search of the prior art does not result in any antibodies, aptamers, small molecules that are considered miR-22 inhibitors.  While methods were known in the prior art to make and screen several of the species embraced by the claimed genus (e.g., aptamers, small molecules, peptide-based inhibitors), there is nothing of record to describe what inhibitors would meet the functional limitation(s).  See Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  In view of the lack written description in the instant disclosure for the genus of inhibitors, the skilled artisan would have to make an inhibitor and further experiment with each inhibitor to determine if it possesses the desired biological activity.
The written description requirement for the claimed genus is not satisfied through sufficient description of a representative number of species.  The applicant does not provide a “representative number of species” to adequately described enough species that are representative of the entire genus.  There is substantial variation within the genus and the applicant does not describe a sufficient variety of species to reflect the variation within the genus.  See Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). See also MPEP §2163.
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus of inhibitors in claims 1, 3-5, 9-15, 18-19, 22-24, 26, and 33-34 as of the effective filing date sought in the instant case. 

Claims 1, 3-5, 9-15, 18-19, 22-24, 26, and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating or reducing the risk of liver steatosis in a subject in need thereof comprising administering an oligonucleotide complementary to miR-22, does not reasonably provide enablement for preventing liver steatosis in a subject in need thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The claimed method broadly embraces a method to treat or prevent liver steatosis in a subject in need thereof using an inhibitor of miR-22, wherein the expression and/or activity of miR-22 is reduced in the subject.  The agent embraces small molecules, antibodies, peptides, polypeptides, proteins, polynucleotides, antisense oligonucleotides, aptamers, siRNA, and antagomirs.  There is a substantial variation amongst the species of compounds embraced by the claimed method.  Each compound has a different structure and/or function.
At the time of the effective filing date, a person of skill in the can use an oligonucleotide complementary to miR-22 to treat a disease or condition in a subject.  However, the prior art does not teach using a miR-22 inhibitor to prevent a disease or disorder in a subject in need thereof.  
Dinz et al. Clin Sci. 131:2885-2990, 2017, cited on an IDS) examined the impact of miR-22 on cardiac and metabolic alterations associated with obesity (page 10).  The findings indicate that further studies are required to determine the role of miR-22 in different models of cardiovascular disorders.
Liver steatosis (also known as fatty liver disease) is a common condition caused by having too much fat build up in the liver.  The method embraces non-alcoholic fatty liver disease, steatohepatitis and alcoholic liver disease.  Some people get fatty liver disease without having any pre-existing conditions.  There are risk factors that could result in these diseases.  Humans with fatty liver disease often have no symptoms.  While there are methods (e.g., diet, exercise, reduce alcohol consumption) to treat or reduce the risk of liver steatosis in a subject, it was not routine in the prior art to prevent the metabolic disorder in a subject in need thereof using a genus of miR-22 inhibitors. See Nassir et al. (Gastroenterology & Hepatology 2015, Vol. 11, pages 167-175).
Applicants showed that miR-22 knockout mice failed to gain weight on a high fat diet (HFD).  Locked nucleic acid (LNA) anti-miR-22 could be used to treat obesity in both humans and mice on HFD.  The antagomir did not affect liver lipid composition, but profoundly suppressed liver steatosis.  Overexpression of miR-22 leads to obese phenotype in ND.  LNA anti-miR-22 treatment prevent mice to become obese in prevention setting.  miR-22 silencing prevents liver from steatosis and fibrosis in obese mice fed with HFD.  Other than provide teaching for anti-miR-22 and generic contemplation of other species embraced by the genus of inhibitors, the applicant does not provide any teaching (e.g., working examples, prior art citations) for making and using any other type of miR-22 inhibitor  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.")  Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  
With respect to preventing or treating liver steatosis in a subject, the specification is considered enabled for treating or reducing the risk of the disease using anti-miR-22, but is not enabled for treating the disease using a genus of miR-22 inhibitors or preventing liver steatosis in a genus of subject.  Furthermore, for a miR-22 inhibitor to reduce expression of the microRNA or a gene associated with microRNA, a level of microRNA has been present and/or a gene(s) has to be expressed.  The applicant does not teach what level of microRNA or expression of a gene results in liver steatosis and at what time point before this level or expression should the miR-22 inhibitor be delivered to the subject in need thereof.  While the working examples show that inhibiting miR-22 can treat or prevent liver steatosis in mice, this does not reasonably extrapolate to preventing liver steatosis in a genus of subjects in need thereof.  The specification does not enable preventing the disease in a subject (e.g., human) because the experiments in a controlled environment do not extrapolate to administering anti-mir-22 to any subject who might eventually have liver steatosis.  “Hepatic steatosis is often considered a benign condition; however, once the initiation of inflammation occurs, there is an increased risk of progression to fibrosis and cirrhosis (page 173, Nassir et al.).”  The applicants do not disclose how to carry out the claimed method in these types of subjects.  For example, is the skilled artisan supposed to administer the anti-mir to the subject for his/her entire or adult life span?  If miR-22 targets hundreds of genes delivering the anti-miR-22 could result in undesired effects in the subject while trying to prevent hepatic steatosis (see Dinz et al., supra).  In addition, unlike in a laboratory setting where the mice were fed HFD diet starting at a certain time point, a subject could already have been eating a HFD at an unknown starting time point or other conditions that could have already resulted in liver steatosis.  Furthermore, the specification does not teach how to determine when the preventive method is achieved if the subject never develops the disease.
Thus, in view of the reasons set forth above, it would take an undue amount of experimentation for one of skill in the art to practice the full scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, 24, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation at least about 75%, and the claim also recites about 100% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 10 recites the broad recitation about 25 and the claim also recites about 5 or fewer which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 24 recites the broad recitation at least about 1%, and the claim also recites about 25% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 31 recites the limitation "The method of claim 29" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 29 was cancelled in the amendment filed on 2/3/21.  NOTE: claim 31 cannot be further treated on its merits because the office cannot determine what claim the claim should be dependent therefrom.  If the claim is amended with proper dependency, then at that time the Office will determine if the claim meets the 112 requirements or free of the prior art.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 10, 12, 14, 18, 24, 26, 33, and 34 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Marc Thibonnier (US 20190127736).
‘736 teaching using miR-21 antagomir (Apt-100) to treat metabolic disorders (pages 44-62).  The nucleotides in Apt-110 are locked nucleic acids (LNAs) and attached to an aptamer.  Apt-100 is 100% complementary to miR-22.  The nucleic acid inhibitor can be used to treat obesity, diabetes and hypercholesterolemia (abstract).  (page 1).  It is acknowledge that ‘736 does not teach treating liver steatosis in a subject in need thereof.  However, the preventive method is taught by ‘736 because this method does not require that the subject has the disease, all that is required for the methods steps of claimed method to be completed is for one of skill in the art to deliver the antagomir to any subject since any subject can eventually have the disease.
Although ‘736 is silent with respect to the functional limitations in the instant claims 24, 26,  and 33-34, ‘736 anticipates all of the claimed active method steps, so the functional effects of the claimed methods are considered to be inherent in the method steps taught by ‘736.
Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).

	
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yu Jui Yvonne Wan (US 20210163929) teaches or makes obvious the claimed invention.  However, the U.S. publication does not appear to enjoy an effective priority date (5/11/18) before the effective filing date of the instant claims (3/14/18).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635